DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-13 and 16-18, drawn to a method of detecting a single base substitution in the reply filed on 11/30/2020 is acknowledged.
Applicant’s election without traverse of the EGFR gene in the reply filed on 11/30/2020 is acknowledged.


Status of the Claims
Claims 11-18 are pending in the application. Claims 14-15 are withdrawn, as they are directed towards a non-elected invention. Claims 11-13 and 16-18 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 and 17 recite “wherein the single nucleotide polymorphisms site is a first and a second adjacent single nucleotide polymorphism sites” is unclear. For example, it is unclear how a “single nucleotide polymorphism site” can be two “single nucleotide polymorphism sites”?
Claim 18 depends from claim 12, so it inherits the deficiencies of the claim. 

Claim 16 recites “wherein when hybridized to the deoxyribonucleic acid (DNA) molecule containing the single nucleotide polymorphism site in the sample, the 3’ ends of the first primer and the second primer are each located on the 3’ side viewed from the 3’ ends of the other primers”. However, this recitation is unclear. Is the scope intended to include the second primer being at the 3’ end of the sequence? The claim recites “the first and the second primer are each located on the 3’ side viewed from the 3’ ends of the other primers.” However, the claim has only recited a first and a second primer. What is the scope of the “3’ side viewed from the 3’ ends of the other primers”? Does the applicant intend for this viewing to include more than viewing from either the first or second primer or does the applicant intend for there to be additional primers?
Claim 17 depends from claim 16, so it inherits the deficiencies of the claim. 

corresponding nucleotide of the nucleic acid" in claim 11 or "corresponding nucleotides of the nucleic acid" in claim 12 is a relative term which renders the claim indefinite.  The term ""corresponding nucleotide " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Is the corresponding nucleotide intended to refer to the wild-type nucleic acid? Or is it intended to refer to the mutant nucleotide?
Claims 12-13 and 18 depend from claim 11, so they inherit the deficiencies of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claim 12 depends from claim 11 and claim 11 requires two positions (3’ penultimate and antepenultimate), it is unclear how claim 12 further limits claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter (Winter et al. (2005) eLS: 1-5).
Winter teaches a method of amplifying a fragment of nucleotides comprising hybridizing a first and second primer to DNA (page 1, col. 1, last para; Fig. 1). Winter also teaches hybridizing the first and second primers to the elongated second and first primers (Fig. 1: primers bind all strands). Winter teaches that these hybridized primers are elongated (Fig. 1; page 3, first col.). Winter teaches that deoxynucleotide triphosphates (dNTPs) are used by DNA polymerase as the building blocks to synthesize the DNA (page 1, col. 2). Winter teaches that PCR is used to study inherited diseases and cancer caused by gene mutations, which would necessarily include small nucleotide polymorphisms (page 4, col. 2). Per MPEP 2131.02(III), “a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962))”.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (Ishiguro et al. (2005) Analytic Biochem 337: 256-261).
Regarding claim 12, under the broadest reasonable interpretation, the recitation of “the single nucleotide polymorphism site is a first and a second adjacent nucleotide” interpreted as referring to any deviation from the wild type DNA in the penultimate and antepenultimate 3’ positions.

Regarding claims 11 and 12, Ishiguro teaches a method of differentiating three specific genotype profiles with no signal overlap using point mutations (Abstract). Ishiguro designed 
Ishiguro also teaches that the SNP typing kit was used for PCR, and the kit included dexoyribonucleoside triphosphates and a DNA polymerase (page 257, first full para). The mutant primers were subjected to PCR, including elongation (page 257-258, bridging para). Ishiguro teaches that elongation of the mutant primer necessarily occurred as PCR product by the allele-specific PCR with mismatch primers generated product (Fig. 1). Ishiguro also teaches that gel electrophoresis may be used to determine whether the mutant primer is elongated, as all of the genotypes assayed were consistent with gel electrophoresis results, and no spurious PCR amplification products occurred when assayed by gel electrophoresis (page 259, last para).
However, Ishiguro does not explicitly teach that the base of the third nucleotide from 3’ (antepenultimate) corresponds to the mutant SNP and the second nucleotide (penultimate) corresponds to the non-complementary base (specificity-designed mismatch).
A person of ordinary skill in the art would have found it to be simple substitution to switch the second and third position from 3’ from the mutant SNP and specificity mismatch (Ishiguro), respectively, to the specificity mismatch and mutant SNP, respectively, to detect a single base substitution because Ishiguro teaches the using the two positions resulted in . 

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (Ishiguro et al. (2005) Analytic Biochem 337: 256-261).
Regarding claim 16, under the broadest reasonable interpretation, the “3’ ends of the first primer and the second nucleotide primer are located on the 3’ side viewed from the 3’ ends of the other primers” is interpreted as the second nucleotide primer binds downstream from the first primer if the DNA is viewed 5’ to 3’.
Regarding claim 17, under the broadest reasonable interpretation, “the single nucleotide polymorphism site is a first and a second adjacent nucleotide” interpreted as referring to deviation from the wild type DNA in the penultimate and antepenultimate 3’ positions.
Ishiguro designed primers with mismatched base pairs at the penultimate nucleotide to distinguish wild-type and mutant-type sequences (page 257, col. 1; Table 1: lowercase). Ishiguro also teaches that the allele-specific primers were designed with a 1-base pair mismatch at primer antepenultimate nucleotide to attain high specificity (page 257, col. 1; Table 1: underlined). As Ishiguro teaches that the base of the specificity-designed mismatched base is a mismatch, it is necessarily not complementary to the corresponding nucleotide (page 257, col. 1). Ishiguro also teaches a second primer is complementary to the other strand of DNA (Table 1). The secondary primer may be 3’ of the first primer. Ishiguro necessarily teaches that the other bases of the mutant primers are complementary to bases of the corresponding nucleotides (Table 1). 

 Ishiguro teaches that elongation of the mutant primer necessarily occurred as PCR product by the allele-specific PCR with mismatch primers generated product (Fig. 1). Ishiguro also teaches that gel electrophoresis may be used to determine whether the mutant primer is elongated, as all of the genotypes assayed were consistent with gel electrophoresis results, and no spurious PCR amplification products occurred when assayed by gel electrophoresis (page 259, last para).
However, Ishiguro does not explicitly teach that the base of the third nucleotide from 3’ (antepenultimate) corresponds to the mutant SNP and the second nucleotide (penultimate) corresponds to the non-complementary base (specificity-designed mismatch).
A person of ordinary skill in the art would have found it to be simple substitution to switch the second and third position from 3’ from the mutant SNP and specificity mismatch .

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (Ishiguro et al. (2005) Analytic Biochem 337: 256-261) as applied to claims 11 and 12 above, and further in view of Zhang (Zhang et al. (2013) Gene 517: 60-64).
The teachings of Ishiguro are set forth above, as applied to claims 11 (regarding claim 13) and 12 (regarding claim 18). 
However, Ishiguro does not teach the single base substitution of EGFR.
Zhang teaches that EGFR SNPs are potential predictive markers of overall survival in advanced lung adenocarcinoma patients treated (Table 3; Abstract). For example, Zhang found a 19 month difference of the median overall survival for the rs2293347 variant (Fig. 1, page 63, col. 1).
A person of ordinary skill in the art would have found it obvious before the effective filing date to use the modified the method of Ishiguro to detect the mutations of Zhang (EGFR SNPs) because Zhang provides the motivation to do so. Zhang teaches that the SNPs of EGFR are clinically relevant, so a person of ordinary skill in the art would have used the method of Ishiguro, which is directed towards the determination of genetic polymorphisms of clinical value and teaches the genotyping of samples by specific PCR primers (page 257, col. 1).

Conclusions
Claims 11-13 and 16-18 are rejected.
Claims 14-15 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634